—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 26, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was registered with a temporary employment agency when he accepted a position as an assistant to two executives, having been advised that although the position was listed as temporary, it would probably become permanent. Before commencing his duties, claimant was informed that the office had just moved to a new location and was understaffed so that for the first few weeks he would be expected to assist in unpacking and in periodically answering the office telephones. Claimant quit his employment after one week contending, inter alia, that he was overqualified for such tasks. The Unemployment Insurance Appeal Board ruled that claimant had voluntarily left his employment without good cause, charging him with an overpayment of benefits. We affirm. Job dissatisfaction, including dissatisfaction concerning the unchallenging nature of one’s duties, does not constitute good cause for leaving employment for purposes of qualification for unemployment insurance benefits (see, Matter of La Pietra [Sweeney], 228 AD2d 742; Matter of Macaluso [Hudacs], 193 AD2d 1031). We conclude that the Board’s ruling is supported by substantial evidence. We have examined claimant’s remaining contentions and find them to be without merit.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.